 Case 1:20-cv-00857-CFC Document 56 Filed 08/07/20 Page 1 of 9 PageID #: 1338




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

MANHATTAN                                    :
TELECOMMUNICATIONS CORP. D/B/A               :
METROPOLITAN                                 :
TELECOMMUNICATIONS,                          :
A/K/A METTEL                                 :
                                             :
                   Plaintiff,                :
                                             :
             v.                              :      C.A. 1:20-cv-00857-CFC
                                             :
GRANITE TELECOMMUNICATIONS,                  :
LLC,                                         :
                                             :
                   Defendant.                :

            DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR
               COSTS OF PREVIOUSLY DISMISSED ACTION
       Defendant Granite Telecommunications, LLC (“Granite”) hereby submits its

reply in further support of its motion, pursuant to Rule 41(d) of the Federal Rules

of Civil Procedure, for an order (1) awarding Granite its costs associated with

Plaintiff    Manhattan      Telecommunications     Corp.,    d/b/a    Metropolitan

Telecommunications, a/k/a MetTel’s (“MetTel”) prior action against Granite

involving the same claims, which MetTel voluntarily dismissed on June 15, 2020,

and (2) staying the proceedings until MetTel has complied. In further support of

its motion, Granite states as follows:

       1.    Each of the requirements for an award of costs and a stay are satisfied

in this case. MetTel dismissed Manhattan Telecommunications Corp. v. Granite
Case 1:20-cv-00857-CFC Document 56 Filed 08/07/20 Page 2 of 9 PageID #: 1339




Telecommunications, LLC, C.A. 1:20-cv-00775-CFC (the “First Action”), filed a

new action against Granite asserting the same claims and based on the same

operative facts, and Granite suffered prejudice in the form of “needless

expenditures” incurred in defending the First Action.

      2.     MetTel disputes none of these facts. Instead, MetTel points to a series

of collateral issues that do nothing to distinguish this case from the core principle

of Rule 41(d): a plaintiff who dismisses and refiles its case should pay its

adversary’s costs in the dismissed case.

      3.     First, MetTel contends that this Court cannot award Granite costs

pursuant to Rule 41(d) if this case is remanded to state court. As Granite has

briefed extensively, federal jurisdiction is proper here, and MetTel’s motion to

remand is meritless. See D.I. 2; D.I. 33; D.I. 55-4. Nothing prevents this Court

from exercising its jurisdiction here, and Granite’s motion for costs is properly

before the Court.1

      4.     In addition, MetTel argues that Sargeant v. Hall, 951 F.3d 1280 (11th

Cir. 2020) precludes this Court from awarding costs under Rule 41(d). That is

impossible, because Sargeant is not binding authority.




1
  Even if the case is remanded to the Delaware Court of Chancery, Granite would
still be entitled to its costs. See Del. Ch. Ct. R. 41(d).


                                           2
Case 1:20-cv-00857-CFC Document 56 Filed 08/07/20 Page 3 of 9 PageID #: 1340




      5.     Even if Sargeant had been decided by the Court of Appeals for the

Third Circuit, it would not affect the result here. In Sargeant, the defendant was

not entitled to costs under Rule 41(d) because the defendant had made a

procedurally improper application for costs in the first, dismissed case, rather than

in the second, refiled case. See id. at 1282. Because Granite moved for costs in

this action—not the First Action—Sargeant is inapposite.

      6.     Finally, Sargeant did not involve a removed case, and the Sargeant

court expressly declined to extend its holding to removed cases like this one. 951

F.3d at 1283 n.2. Nor would any such extension comport with well-settled law

applying federal procedural rules, including Rule 41(d), post-removal. See Granny

Goose Foods, Inc. v. Bhd. Of Teamsters & Auto Truck Drivers Local No. 70 of

Alameda Cty., 415 U.S. 423, 437 (1974) (“[O]nce a case has been removed to

federal court, it is settled that federal rather than state law governs the future course

of proceedings.”); see also Fed. R. Civ. P. 81(c)(1) (“These rules apply to a civil

action after it is removed from a state court.”). MetTel’s reliance on Sargeant is

therefore entirely misplaced.

      7.     MetTel’s only attempt at addressing the propriety of an award of costs

here is to assert that it has not engaged in forum shopping or vexatious litigation,

so the Court should exercise its discretion and deny Granite’s request for costs and




                                           3
Case 1:20-cv-00857-CFC Document 56 Filed 08/07/20 Page 4 of 9 PageID #: 1341




a stay. D.I. 46, ¶¶ 8-12. That assertion is demonstrably not true and, even if true,

does not defeat Granite’s request.

      8.     In the first place, “nothing in the language of Rule 41(d) . . . suggests

that a defendant must show ‘bad faith’ before a district court can order payment of

costs incurred in a voluntarily dismissed previous action. Instead, the court should

simply assess whether a plaintiff’s conduct satisfies the requirements of Rule

41(d), and whether the circumstances of the case warrant an award of costs to

prevent prejudice to the defendant.” Garza v. Citigroup Inc., 311 F.R.D. 111, 115

(D. Del. 2015) (quotation and citations omitted, alteration in original).

      9.     Furthermore, MetTel admits that it engaged in forum shopping,

explaining that it “revis[ed] the allegations and remedies sought so as to remain in

[state] court.” D.I. 46, ¶ 8. Regardless of whether MetTel’s revised allegations

about the amount in controversy were made in good faith, MetTel cannot dispute

that it dismissed the First Action and refiled this action because it wanted to litigate

this case in a specific, preferred forum.

      10.    “Moreover, it is generally held that the second action will be deemed

vexatious until the inference is removed by some showing on the part of the

plaintiff upon whom such burden rests.” World Athletic Sports Corp. v. Pahlavi,

267 F. Supp. 160, 164 (S.D.N.Y. 1966). MetTel has not made this showing. It

asserts that its dismissal and refiling “was solely to achieve a prompt and fair


                                            4
Case 1:20-cv-00857-CFC Document 56 Filed 08/07/20 Page 5 of 9 PageID #: 1342




resolution of this dispute,” D.I. 46, ¶ 8, but tellingly does not explain why it could

not obtain a “prompt” or “fair” resolution of its claims in the First Action in this

Court.

         11.   MetTel next contends that, even if the Court grants Granite’s request

for costs, it should exercise its discretion to deny a stay. D.I. 46, ¶ 9. MetTel

mischaracterizes the governing law.

         12.   A stay is an “enforcement mechanism—it provides a way for the

district court to enforce its order awarding costs of the previously dismissed

action.” Sargeant, 951 F.3d at 1285. MetTel represents that it has the financial

ability to pay, so nothing prevents MetTel from promptly paying an award of costs

to keep any stay as short as possible. D.I. 46, ¶ 11.

         13.   Nor does Phoenix Canada Oil Co. v. Texaco, Inc., 78 F.R.D. 445 (D.

Del. 1978) warrant denying a stay here. Unlike MetTel, the plaintiff in Phoenix

Canada Oil represented that it lacked the ability to pay, stating that it “could not,

without substantial difficulty, raise sufficient funds to pay costs at this time.” Id. at

448. Because MetTel admits that it can pay Granite’s costs, a stay is plainly

proper. See, e.g., Banga v. First USA, N.A., 2010 WL 6184482, at *5 (N.D. Cal.

Dec. 8, 2010); Esquivel v. Arau, 913 F. Supp. 1382, 1391 n.14 (C.D. Cal. 1996).

         14.   Second, the plaintiff in Phoenix Canada Oil dismissed and refiled a

materially different case in a new forum—Delaware instead of New York—that


                                           5
Case 1:20-cv-00857-CFC Document 56 Filed 08/07/20 Page 6 of 9 PageID #: 1343




eliminated all claims arising under the antitrust laws. 78 F.R.D. at 447. The

Phoenix Canada Oil plaintiff picked a new forum and modified its substantive

claims and requests for relief in an attempt to “reach the merits more quickly and

in order to avoid side issues concerning jurisdiction, venue, and plaintiff’s standing

under the antitrust laws.” Id.

      15.    In contrast, MetTel here refiled the same case with the same claims

with no attempt to streamline this litigation or eliminate “side issues.”          As

MetTel’s actions make clear, the jurisdiction of this Court over the First Action

was unquestionable. For that reason, MetTel dismissed the First Action and filed

this action with new allegations purporting to limit the amount in controversy in an

obvious and admitted attempt to avoid federal jurisdiction.        MetTel therefore

manufactured the purported jurisdictional issues here and cannot now point to

those issues to avoid paying Granite’s costs under Rule 41(d).

      16.    Nor do the factors articulated in Phoenix Canada Oil warrant denying

a stay here. As a threshold matter, the Phoenix Canada Oil factors have never

been adopted as binding by the Third Circuit and have never been applied in any

other case in this District. Even if these factors were appropriately weighed here,

they would counsel in favor of a stay. As MetTel concedes, see D.I. 46, ¶ 11,

MetTel is financially able to pay the costs, and the parties in both actions are the

same. In addition, a third factor weighs in favor of a stay—the low likelihood of


                                          6
Case 1:20-cv-00857-CFC Document 56 Filed 08/07/20 Page 7 of 9 PageID #: 1344




MetTel’s success in this action. As Granite has shown elsewhere, MetTel has

failed to adequately allege causation and damages, cannot point to any contract that

has been breached as a result of Granite’s alleged conduct, and the statements that

form the basis of MetTel’s claims are non-defamatory as a matter of law. See

generally D.I. 17, 48.

      17.    Finally, MetTel argues that a stay is unwarranted here because of

Granite’s alleged “sharp practices.” D.I. 46, ¶ 14. This contention is absurd.

MetTel apparently faults Granite for exercising its statutory right to removal and

filing timely, appropriate, well-supported motions in its defense. Far from “sharp

practices,” everything Granite has done has been allowed or required by federal

statute or the Federal Rules of Civil Procedure and evidences only a vigorous

defense, which is the hallmark of the adversarial legal system.

      For all of these reasons, and as set forth in the motion, Granite respectfully

requests that the Court (1) grant Granite’s motion for costs; (2) award Granite its

costs of the First Action in an amount to be determined based on a bill of costs

with appropriate verification pursuant to 28 U.S.C. § 1924, to be filed within 14

days of the date the Court acts on the motion; and (3) stay this action until MetTel

pays the award of costs.




                                         7
Case 1:20-cv-00857-CFC Document 56 Filed 08/07/20 Page 8 of 9 PageID #: 1345




                                  MORRIS, NICHOLS, ARSHT
                                   & TUNNELL LLP

                                  /s/ R. Judson Scaggs, Jr.
                                  R. Judson Scaggs, Jr. (#2676)
                                  Barnaby Grzaslewicz (#6037)
                                  1201 N. Market Street
OF COUNSEL:                       Wilmington, DE 19801
                                  (302) 658-9200
T. Christopher Donnelly             Attorneys for Defendant
(admitted pro hac vice )            Granite Telecommunications, LLC
Joshua N. Ruby (admitted pro
hac vice)
DONNELLY, CONROY
  & GELHAAR, LLP
260 Franklin Street, Suite 1600
Boston, MA 02110
(617) 720-2880

August 7, 2020




                                       8
Case 1:20-cv-00857-CFC Document 56 Filed 08/07/20 Page 9 of 9 PageID #: 1346




                          CERTIFICATE OF SERVICE

      I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified in the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on August 7, 2020.



                                              /s/ Barnaby Grzaslewicz
                                              Barnaby Grzaslewicz (#6037
